    Case 1:21-mj-00863-SJB Document 1 Filed 07/27/21 Page 1 of 4 PageID #: 1



AB:EHS

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 – – – – – – – – – – –                X

 UNITED STATES OF AMERICA
                                                    COMPLAINT AND AFFIDAVIT IN
        - against -                                 SUPPPORT OF APPLICATION FOR
                                                    ARREST WARRANT
 PHILLIP PETER PLACIDE,                             (T. 8, U.S.C., §§ 1326(a) and (b)(2))
       also known as “Rufus Charles,”

                      Defendant.                    0

 – – – – – – – – – – – X

EASTERN DISTRICT OF NEW YORK, SS:

              FABIO ARROYAVE, being duly sworn, deposes and states that he is a

Deportation Officer with the Department of Homeland Security (“DHS”), United States

Immigration and Customs Enforcement (“ICE”), duly appointed according to law and acting as

such.

              On or about July 27, 2021, within the Eastern District of New York, the

defendant PHILLIP PETER PLACIDE, also known as “Rufus Charles,” an alien who had

previously been removed from the United States after a conviction for the commission of an

aggravated felony, was found in the United States, without the Secretary of the United States

Department of Homeland Security and the United States Attorney General having expressly

consented to such alien’s applying for admission.

              (Title 8, United States Code, Sections 1326(a) and (b)(2)).
    Case 1:21-mj-00863-SJB Document 1 Filed 07/27/21 Page 2 of 4 PageID #: 2


                                                                                              2

              The source of your deponent’s information and the grounds for his belief are as

follows:1

              1.      I am a Deportation Officer with ICE and have been involved in the

investigation of numerous cases involving the illegal reentry of aliens. I am familiar with the

facts and circumstances set forth below from my participation in the investigation, my review

of the ICE investigative file (including the defendant’s criminal history record), and from

reports of other law enforcement officers involved in the investigation.

              2.      The defendant PHILLIP PETER PLACIDE, also known as “Rufus

Charles,” is a citizen and national of Trinidad and Tobago.

              3.      On or about March 22, 1984, in the Southern District of Florida, the

defendant committed armed bank robbery.

              4.      On or about September 11, 1985, the defendant was sentenced in the

Southern District of Florida to a term of incarceration of 12 years.

              5.      On or about March 17, 1984, the defendant committed armed robbery in

Jefferson Parish Louisiana.

              6.      On or about March 12, 1987, the defendant was sentenced to a term of

incarceration of 5 years, to be served concurrently to his federal sentence.

              7.      On or about August 5, 1992, the defendant was ordered removed from

the United States by an Immigration Judge subsequent to his aggravated felony conviction.



       1
               Because the purpose of this Complaint is to set forth only those facts necessary
to establish probable cause to arrest, I have not described all the relevant facts and
circumstances of which I am aware.
    Case 1:21-mj-00863-SJB Document 1 Filed 07/27/21 Page 3 of 4 PageID #: 3


                                                                                                3

                 8.     On or about June 15, 1993, the defendant completed his sentence and

was removed from the United States to Trinidad and Tobago.

                 9.     On or about August 21, 2020, DHS/ICE Law Enforcement received a

confidential tip from a confidential source (the “CS”) stating that PLACIDE had returned to

the U.S. and was living at 141-38 181st Street, Jamaica, NY.     She again reported that saw the

subject the week of May 17th, 2021 at this address. She stated that PLACIDE resides in the

2nd floor front unit.

                 10.    The CS provided a social media page which is viewable to the public.

The United States Marshals Service viewed the social media page and compared it to the

defendant’s booking photo and confirmed that the person depicted on the social media page is

the same person in the booking photo.

                 11.    A search of immigration records has revealed that there exists no request

by the defendant for permission from either the United States Attorney General or the Secretary

of the Department of Homeland Security to re-enter the United States after removal.

                 12.    It is respectfully requested that this Court issue an order sealing, until

further order of the Court, all papers submitted in support of this application, including the

application and arrest warrant, as disclosure would give the defendant an opportunity to change

patterns of behavior and flee from or evade prosecution, and would therefore have a significant

and negative impact on the continuing investigation and may severely jeopardize its

effectiveness.
Case 1:21-mj-00863-SJB Document 1 Filed 07/27/21 Page 4 of 4 PageID #: 4
